    IN THE UNITED STATES DISTRICT COURT
         FOR THE DISTRICT OF ALASKA
                       ________________________

                       Case No. 3:20-cv-00173-JMK
                       ________________________

  DISABILITY LAW CENTER OF ALASKA; NATIVE PEOPLES ACTION
 COMMUNITY FUND; ALASKA PUBLIC INTEREST RESEARCH GROUP;
           ALEIJA STOVER; and CAMILLE ROSE NELSON,
                                                    Plaintiffs,

  ALASKA COMMUNITY ACTION ON TOXICS, the ALASKA CENTER
EDUCATION FUND, and PLANNED PARENTHOOD VOTES NORTHWEST
                       AND HAWAII,
                                          Intervening Plaintiffs,
                            v.

              KEVIN MEYER, Lieutenant Governor of Alaska;
           and STATE OF ALASKA, DIVISION OF ELECTIONS,
                                                                  Defendants.

                        _______________________

   HONEST ELECTIONS PROJECT’S [UNOPPOSED] MOTION FOR
   LEAVE TO FILE AMICUS BRIEF IN SUPPORT OF DEFENDANTS
                   _______________________

Jason B. Torchinsky                      Craig W. Richards
Dennis W. Polio                          Law Offices of Craig Richards
HOLTZMAN VOGEL                           810 N Street, Ste. 100
JOSEFIAK TORCHINSKY PLLC                 Anchorage, Alaska 99501
45 North Hill Drive, Suite 100           P: (907) 306-9878
Warrenton, VA 20186                      F: (907) 258-2001
P: (540) 341-8808
F: (540) 341-8809

                   Attorneys for Honest Elections Project




       Case 3:20-cv-00173-JMK Document 26 Filed 08/03/20 Page 1 of 5
       The Honest Elections Project respectfully asks this Court for leave to file the

attached amicus brief in support of Defendants’ opposition to Plaintiffs’ Motion for

Preliminary Injunction. Plaintiffs do not oppose the filing of this amicus brief.

Defendants were unable to provide a position about the filing of this amicus brief.

                 INTEREST OF PROPOSED AMICUS CURIAE1

       The Honest Elections Project is an independent, nonpartisan organization

devoted to supporting the right of every lawful voter to participate in free and

honest elections. Through public engagement, advocacy, and public-interest

litigation, the Honest Elections Project defends the fair, reasonable measures that

voters and their elected representatives put in place to protect the integrity of the

voting process. The Honest Elections Project supports common sense voting rules

and opposes efforts to reshape elections for partisan gain. It thus has a significant

interest in this important case.

                                       ARGUMENT

       Federal district courts have “broad discretion” to allow briefing by an

amicus curiae. Katelnikoff v. U.S. Dep’t of Interior, 657 F. Supp. 659, 661 n.2 (D.

Alaska 1986). Generally, a court may allow an amicus brief where it would

“assist[] in a case of general public interest, supplement[] the efforts of counsel,


1
  No party’s counsel authored the attached brief in whole or in part or contributed money to fund
the brief’s preparation or submission.



         Case 3:20-cv-00173-JMK Document 26 Filed 08/03/20 Page 2 of 5
and draw[] the court’s attention to law that has escaped consideration.” See Miller-

Wohl Co. v. Comm’r of Labor & Indus., 694 F.2d 203, 204 (9th Cir. 1982) (citing

3A C.J.S. Amicus Curiae § 6, at 427 (1973)). Participation as amicus curiae is also

warranted when the perspective of the amicus curiae is “sufficiently different from

that of the named parties.” Katelnikoff v. U.S. Dep’t of Interior, 657 F. Supp. 659,

661 n.2 (D. Alaska 1986).

        When exercising their discretion, courts “err on the side of granting leave.”

Neonatology Assocs., P.A. v. Comm’r, 293 F.3d 128, 133 (3d Cir. 2002). As then-

Judge Alito explained, “If an amicus brief that turns out to be unhelpful is filed, the

[court], after studying the case, will often be able to make that determination

without much trouble and can then simply disregard the amicus brief. On the other

hand, if a good brief is rejected, the [court] will be deprived of a resource that

might have been of assistance.” Id. Notably, no district court has ever denied the

Honest Elections Project leave to file an amicus brief, and the Honest Elections

Project recently received leave to file in three cases similar to this one. See Doc.

49, Pavek v. Simon, No. 0:19-cv-3000 (D. Minn. Mar. 26, 2020); Doc. 170 at 51,

Democratic Nat’l Comm. v. Bostelmann, No. 3:20-cv-249 (W.D. Wis. Apr. 2,

2020); Notation Order, League of Women Voters of Ohio v. LaRose, No. 2:20-cv-

1638 (S.D. Ohio Apr. 2, 2020).



Honest Elections Project’s Motion for Leave to File Amicus Curiae Brief
Disability Law Center of Alaska, et al. v. Kevin Meyer, et al. (Case No. 3:20-cv-00173-JMK)   Page 2 of 4

           Case 3:20-cv-00173-JMK Document 26 Filed 08/03/20 Page 3 of 5
        Here, too, the Honest Elections Project’s participation as amicus curiae will

assist in a case of public interest, supplement the efforts of counsel, and draw the

court’s attention to law that may escape consideration otherwise. See Miller-Wohl

Co., 694 F.2d at 204. The Honest Elections Project’s amicus brief makes two

major points of law. First, that Alaska’s decision to send absentee ballot

applications to those over 65 years of age does not in any way implicate

fundamental rights, nor does it harm Plaintiffs’ voting rights. Second, the Purcell

Doctrine, established precedent from the United States Supreme Court, precluded

the issuance of an injunction by this Court. Both points are sufficient reasons to

deny Plaintiffs’ Motion for Preliminary Injunction.

                                             CONCLUSION

        For the foregoing reasons, the Honest Elections Project respectfully requests

the Court to grant this motion and permit the Honest Elections Project to file the

attached amicus brief.

        DATED this 3rd day of August, 2020.

Jason B. Torchinsky                                      /s/ Craig W. Richards
Dennis W. Polio                                          Craig W. Richards
HOLTZMAN VOGEL                                           Law Offices of Craig Richards
JOSEFIAK TORCHINSKY PLLC                                 810 N Street, Ste. 100
45 North Hill Drive, Suite 100                           Anchorage, Alaska 99501
Warrenton, VA 20186                                      P: (907) 306-9878
P: (540) 341-8808                                        F: (907) 258-2001
F: (540) 341-8809
                                                          Attorneys for Honest Elections Project

Honest Elections Project’s Motion for Leave to File Amicus Curiae Brief
Disability Law Center of Alaska, et al. v. Kevin Meyer, et al. (Case No. 3:20-cv-00173-JMK)   Page 3 of 4

           Case 3:20-cv-00173-JMK Document 26 Filed 08/03/20 Page 4 of 5
I certify that on August 3, 2020, a copy of
the foregoing was served electronically on:

Scott Kendall, smkendall@hwb-law.com
Samuel Gottstein, sgottstein@hwb-law.com
Jason Harrow, jason@equalcitizens.us
Michael Donofrio, Michael.donofrio@strismaher.com
Thomas Amodio, tom@reevesamodio.com
Margaret Paton-Walsh, margaret.paton-walsh@alaska.gov

s/ Craig W. Richards




Honest Elections Project’s Motion for Leave to File Amicus Curiae Brief
Disability Law Center of Alaska, et al. v. Kevin Meyer, et al. (Case No. 3:20-cv-00173-JMK)   Page 4 of 4

           Case 3:20-cv-00173-JMK Document 26 Filed 08/03/20 Page 5 of 5
